              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:18-cv-00224-MR-DLH


BILLY AND CYNDI HUMPHRIES,      )
                                )
                   Plaintiffs,  )
                                )
         vs.                    )                    ORDER
                                )
HARLEY DAVIDSON FINANCIAL       )
SERVICES, INC.,                 )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the parties’ motion to stay this

litigation in favor of arbitration [Doc. 11].

      For the reasons stated in the parties’ motion, and for cause shown,

      IT IS, THEREFORE, ORDERED that the parties’ Joint Motion [Doc.

11] is GRANTED, and the Plaintiffs shall submit their claims against the

Defendant to binding arbitration as contemplated under the terms of the

parties’ Promissory Note and Security Agreement [Doc. 11-1].

      IT IS FURTHER ORDERED that this matter is hereby STAYED

pending completion of the arbitration proceedings. The parties shall submit

a status report to the Court every ninety (90) days advising of the status of

the parties’ arbitration.
IT IS SO ORDERED.

                    Signed: October 5, 2018




                                2
